Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restriction
     Claims 10-15 are elected. Claims 1-9 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, and 15-17 are rejected under 35 USC 103a as being unpatentable over Pettus US 2005/0280539 in view of Baba et al. US 7821398.


     As to claim 10, Pettus teaches a passive, chipless transponder (esp. c.f. the chipless RFID system of [0008] and system 10 of fig.1A), comprising: at least two surface regions (esp. c.f. figs.1A, which shows multiple surface regions for RFID 200, in the instant case, at least two intersecting surface regions) each configured to generate differentiated polarimetric backscatter in response to polarimetric illumination (esp. c.f. figs. 1B, 1D, and 1E, which shows each respective 200 on the surface regions may comprise distinct 
	Pettus doesn’t expressly teach at least one of the two surface regions have 3D surface form with at least one side wall having a predetermined angle of inclination.
However Baba teaches (esp. c.f. fig.2A) the concept of RFID tag with grooves in the surface, i.e. the surface region having 3D form with sidewall (groove) with angle of inclination (approximately 45 degrees, as seen in fig.2A).
It would be obvious to modify Pettus by adopting 3D surface form of grooved RFID surfaces as shown in fig.2A of Baba for the respective surfaces in Pettus for the benefit of utilizing a routine technique in RFID technology by means of laser to record information.
     As to claim 11, Pettus teaches the transponder according to claim 10, wherein at least one of said polarimetric structures has at least one side wall, which has a predetermined angle of inclination (esp. c.f. figs.1A and 1E, the poarimetric structures have at least a sidewall shown on the intersecting surface regions wherein the angle of inclination is predetermined; in this case, about 90 degrees—N.B., no particular “angle” is recited).      As to claim 12, Pettus teaches the transponder according to claim 10, wherein said at least two surface regions have said polarimetric structures with a same basic form, but different dimensioning and/or alignment (esp. c.f. figs.3A and 3C, which show the same basic shape but different orientation or dimensions, i.e. “alignment”).

claim 13, Pettus teaches the transponder according to claim 10, wherein the chipless, passive transponder is formed of one material or a composite of materials (the structures 200 in figs.1B and 1D as shown in material layer form in fig.3A-3B comprise of either a material or a composite of materials, see fig.3B, material layers 202-203; N.B., no specific composite of materials is recited so any such material(s) suffices).

     As to claim 15, Pettus teaches a system (see [0008] and fig.1A), comprising: at least one passive, chipless transponder 200 having at least two surface regions each configured to generate differentiated polarimetric backscatter in response to polarimetric illumination (figs.1A and 1E show at least several intersecting surface regions 200 and fig.1B, 1D show the respective 200 have different polarimetric structures; also see figs.3A and 3C, showing the different polarimetric structures/property that generate different backscatter in response to illumination from reader fig.1C); and at least one reader for radar-based reading of said at least one passive, chipless transponder (fig.1C shows the reader), said at least one reader (reader of fig.1C) programmed to: irradiate said chipless, passive transponder 200 by means of radar radiation with at least two differently polarized waves including a first/second polarized wave (esp. c.f. fig.2 showing 126 and 128 for 106/108); generate a first polarization-encoded image of said chipless, passive transponder on a basis of the radar radiation reflected from said chipless, passive transponder based on the first polarized wave (esp. c.f. the “images” as discussed in [abstract, 0009, 0033, 0035, 0041, 0045] and esp. c.f. any one of the plurality of digital image and image panes of [0066-0069] using any one of vertically or horizontally polarized waves 106/108); generate a second polarization-encoded image of said chipless, passive transponder on a basis of the radar radiation reflected from said chipless, passive transponder based on the second 
Pettus doesn’t expressly teach at least one of the two surface regions have 3D surface form with at least one side wall having a predetermined angle of inclination.
However Baba teaches (esp. c.f. fig.2A) the concept of RFID tag with grooves in the surface, i.e. the surface region having 3D form with sidewall (groove) with angle of inclination (approximately 45 degrees, as seen in fig.2A).
It would be obvious to modify Pettus by adopting 3D surface form of grooved RFID surfaces as shown in fig.2A of Baba for the respective surfaces in Pettus the benefit of utilizing a routine technique in RFID technology by means of laser to record information.

	As to claim 16, Pettus and Baba teach claim 10, wherein said at least two surface regions are aligned parallel to a horizontal line (esp. c.f. element 200 in fig.1A of Pettus, which shows multiple surface regions aligned parallel to horizontal lines; N.B., no specific horizontal line(s) is specified with respect to the surface regions so any will suffice).

	As to claim 17, Pettus and Baba teach claim 15, wherein said at least two surface regions of said at least one transponder are aligned parallel to a horizontal line (esp. c.f. element 200 in 

	Claims 14 are rejected under 35 USC 103(a) as being unpatentable over Pettus in view of Baba, both of record, and further in view of Kofman et al. US 2009/0014520.

      As to claim 14, Pettus and Baba teaches the transponder according to claim 10 (as explained above).
Pettus and Baba doesn’t expressly teach wherein different ones of said surface regions are assigned materials with different polarimetric backscattering behavior.
     However, Kofman teaches (esp. c.f. figs.7-9) RFID tag with surface regions comprising of different materials so as to have different polarimetric scatter behavior for the respective surface regions. 
      It would be obvious to modify Pettus and Baba by forming RIFD tag with surface regions of different materials as taught by Kofman for the benefit of modulating how information may be encoded on the respective data tags. 

Claims 18-21 are rejected under 35 USC 103(a) as being unpatentable over Bauer-Reich et al. US 2014/0111395 in view of Baba, of record.

     As to claim 18, Bauer-Reich teaches a passive, chipless and antennaless transponder (esp. c.f. the chipless antennaless RFID 100 in fig.1-1 and fig.1-2), comprising: at least 
	Bauer-Reich doesn’t expressly teach at least one of the two surface regions have 3D surface form with at least one side wall having a predetermined angle of inclination.
However Baba teaches (esp. c.f. fig.2A) the concept of RFID tag with grooves in the surface, i.e. the surface region having 3D form with sidewall (groove) with angle of inclination (approximately 45 degrees, as seen in fig.2A).
It would be obvious to modify Bauer-Reich by adopting 3D surface form of grooved RFID surfaces as shown in fig.2A of Baba for the respective surfaces in Bauer-Reich for the benefit of utilizing a routine technique in RFID technology by means of laser to record information.

As to claim 19, the cited art teaches claim 18 wherein at least one of the two surface regions forms a “roof mirror” (no specific roof mirror is specified so any top reflective surface suffices, in the instant case, any of the top surfaces in 132/130/120/125/105/115 in Bauer-Reich). Alternatively, N.B., “roof mirror” is a common structure in transponder art. It would be obvious to modify the cited art by adopting the surface regions to form a roof mirror as is routine in the art.   
claim 20, the cited art teaches claim 18, wherein the two surface regions form a roof mirror having parallel longitudinal grooves formed therein but different angles of inclination (esp. c.f. fig.2A of Baba, showing the parallel longitudinal grooves formed therein; N.B., no specific longitude is specified so any longitude suffices; further N.B., applying the grooves fig.2A to each surface of the plurality of surfaces in the RFID 100 of Bauer-Reich fig.1-1 results in at least a plurality of surfaces each with the grooves but formed at different angles of inclination as a result of the different angles of inclination of the respective surfaces with each other; no specific angle is recited so the various angles shown in Bauer-Reich suffice).

	As to claim 21, the recited art teaches claim 18, wherein the two surface regions do not form an antenna (the surface regions in Bauer fig.1-1:100 do not form an antenna as Bauer’s transponder is antennaless, see abstract).
 
Claim 22 are rejected under 35 USC 103(a) as being unpatentable over Bauer-Reich in view of Baba, both of record, and further in view of Kofman, of record.  

     As to claim 22, Bauer-Reich and Baba teach claim 18 further comprising plate-shaped part having a surface containing said at least two surface regions (esp. c.f. fig.1A:200 of Pettus, the transponder comprises plate shaped part where each of the plurality of surfaces contain the surface regions as recited; N.B., “plate-shaped” is generic and doesn’t distinguish from the plate-like shape of each surface 200).
	Bauer-Reich and Baba don’t expressly teach aluminum as the material.

It would be obvious to modify the cited prior art by utilizing aluminum as the material as such a material is routine in the transponder art and since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Response to Remarks
Applicant’s remarks filed 12/31/20 are considered moot in view of the new grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646